                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY

JOHN DAVID BAKER,                     No. 18-cv-3820 (NLH) (AMD)

            Plaintiff,

       v.                                      OPINION

THOMAS KANE, et al.,

            Defendants.


APPEARANCE:
John David Baker, No. 57359-018
FCI Fort Dix
P.O. Box 2000
Fort Dix, NJ 08640
     Plaintiff Pro se

HILLMAN, District Judge

       Plaintiff John David Baker, a prisoner presently

incarcerated at Federal Correctional Institution (“FCI”) Fort

Dix in Fort Dix, New Jersey, seeks to bring by Amended Complaint

a civil rights claim pursuant to Bivens v. Six Unknown Federal

Narcotics Agents, 403 U.S. 388 (1971), against defendants Thomas

Kane, acting director of the Federal Bureau of Prisons, David

Ortiz, warden of FCI Fort Dix, Warden Joiner of FCI Estill,

Lieutenant T. Brown of FCI Fort Dix, and Counselor G. Ruffin of

FCI Fort Dix, all in their personal capacities.    ECF No. 48 at

3-9.    Plaintiff alleges claims of mail tampering, staff threats,

and retaliation.    Id.




                                  1
     At this time, the Court must review the Amended Complaint,

pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A to determine

whether it should be dismissed as frivolous or malicious, for

failure to state a claim upon which relief may be granted, or

because it seeks monetary relief from a defendant who is immune

from such relief.   For the reasons set forth below, the Court

will dismiss the Amended Complaint without prejudice for failure

to state a claim, with leave to amend.    28 U.S.C. §§

1915(e)(2)(b)(ii) and 1915A(b)(1).

BACKGROUND

     Plaintiff initiated this matter by filing an emergency

motion for a temporary restraining order in the U.S. District

Court for the District of South Carolina, without also filing a

complaint.   ECF No. 1.   The Court there denied the motion and

directed Plaintiff to bring his action into proper form by

filing a complaint to comply with Federal Rule of Civil

Procedure 3.   ECF No. 30.   Thereafter, Plaintiff filed the

Complaint, ECF No. 34, which was dismissed without prejudice

because Plaintiff sought to only sue the defendants in their

official, not personal capacities.    See ECF Nos. 46 (op.), 47

(order).

     Plaintiff has now filed an Amended Complaint that sues the

defendants in their personal capacity.    ECF No. 48 at 3-9.

Plaintiff explains in the Amended Complaint that he “was placed

                                  2
in transit by the Bureau of Prisons as a retaliatory act, and

then transferred to FCI Fort Dix in New Jersey.”     Id. at 6.

While at Fort Dix, Plaintiff says that prison officials have

made threats against him and that his mail has been tampered

with.   Id.   At FCI Fort Dix, Plaintiff says that has been

“repeatedly threatened” by staff to refrain from reporting any

misconduct and to drop this litigation.    Id.   According to

Plaintiff, these actions have been occurring under the BOP

Director and the wardens of FCI Estill and FCI Fort Dix.      Id.

Plaintiff also alleges that Defendants Brown and Ruffin have

each made threats against him with reference to this lawsuit.

Id.

STANDARD OF REVIEW

      Sections 1915(e)(2) and 1915A require a court to review

complaints prior to service in cases in which a plaintiff is

proceeding in forma pauperis and in which a plaintiff is

incarcerated.    The Court must sua sponte dismiss any claim that

is frivolous, is malicious, fails to state a claim upon which

relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief.    This action is subject to sua

sponte screening for dismissal under 28 U.S.C. §§ 1915(e)(2)(B)

and 1915A because Plaintiff is proceeding in forma pauperis and

is also incarcerated.    See ECF No. 45 (granting in forma

pauperis application).

                                  3
     To survive sua sponte screening for failure to state a

claim, the complaint must allege “sufficient factual matter” to

show that the claim is facially plausible.   Fowler v. UPMC

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009).   “‘A claim has

facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.’”   Fair Wind

Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).   “[A]

pleading that offers ‘labels or conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

Iqbal, 556 U.S. at 678 (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555 (2007)).

DISCUSSION

     The Court will dismiss without prejudice Defendants

Director Kane, Warden Ortiz, and Warden Joiner, against whom

there are no allegations of knowledge of or involvement in the

alleged wrongful conduct.    “A defendant in a civil rights action

must have personal involvement in the alleged wrongs; liability

cannot be predicated solely on the operation of respondeat

superior.”   Rode v. Dellarciprete, 845 F.2d 1195 (3d Cir. 1988)

(citing Parratt v. Taylor, 451 U.S. 527, 537 n. 3 (1981);

Hampton v. Holmesburg Prison Officials, 546 F.2d 1077, 1082 (3d

Cir. 1976)).   See also Ashcroft v. Iqbal, 556 U.S. 662, 676

                                  4
(2009) (“Because vicarious liability is inapplicable to . . . §

1983 suits, a plaintiff must plead that each Government-official

defendant, through the official’s own individual actions, has

violated the Constitution.).    “Personal involvement can be shown

through allegations of personal direction or of actual knowledge

and acquiescence.”   Id.   Here, Plaintiff alleges neither

personal direction, participation, or actual knowledge and

acquiescence by these defendants.     Instead, he states only that

the misconduct occurred “under” them.    This is insufficient to

establish personal involvement required for a civil rights

Bivens claim.   As such, these defendants must be dismissed. 1

     Plaintiff’s allegations regarding verbal threats against

Defendants Brown and Ruffin will also be dismissed without

prejudice for failure to state a claim.    Allegations of verbal

abuse or threats, unaccompanied by injury or damage, are not

cognizable in a civil rights action.    See Verbanik v. Harlow,

512 F. App’x 120, 123 (3d Cir. Jan. 28, 2013) (per curiam);

Brown v. Deparlos, 492 F. App'x 211, 215 (3d Cir. 2012).     Here,




1 If Plaintiff wishes to include Director Kane, Warden Ortiz, and
Warden Joinder as defendants, he may file a second amended
complaint that includes specific factual allegations of personal
involvement by these individuals, which support a claim for
relief. For example, Plaintiff must allege that his
constitutionally protected conduct was “a substantial or
motivating factor” in the decision to transfer him in order to
state such a claim against a defendant. See Rauser v. Horn, 241
F.3d 330, 333 (3d Cir. 2001).
                                  5
there is no allegation that either defendant took any action

that would, coupled with a threat, create a cognizable claim.

Plaintiff does not allege, for example, that these defendants

have tampered with his mail or retaliated against him in some

other way.   Absent additional action beyond a verbal threat,

Plaintiff cannot state a claim against these defendants, and

they must be dismissed

     Generally, “plaintiffs who file complaints subject to

dismissal under [§ 1915] should receive leave to amend unless

amendment would be inequitable or futile.”   Grayson v. Mayview

State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).   Although

Plaintiff has been afforded one previous opportunity to amend,

the Court will grant, in a exercise of caution, one additional

opportunity to replead his claims against the defendants in

their individual capacities to the extent that he wishes and is

able to do so.

CONCLUSION

     For the reasons stated above, the Amended Complaint is

dismissed without prejudice for failure to state a claim, with

leave to amend granted.   An appropriate order follows.



Dated: August 22, 2019               __s/ Noel L. Hillman________
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J




                                 6
